J. S55044/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                    v.                     :
                                           :
PHILOME CESAR,                             :           No. 91 EDA 2018
                                           :
                           Appellant       :


             Appeal from the Order Entered December 5, 2017,
               in the Court of Common Pleas of Lehigh County
             Criminal Division at Nos. CP-39-CR-0005299-2010,
             CP-39-CR-0005301-2010, CP-39-CR-0005302-2010


BEFORE: OLSON, J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED OCTOBER 23, 2018

      Philome Cesar appeals pro se from the December 5, 2017 order

denying his request for an extension of time “to continue timely and

diligently on appellant [sic] process[.]”      (Pro se letter, 11/30/17 at ¶ 1.)

After careful review, we affirm.1

      The PCRA court summarized the relevant facts and procedural history

of this case as follows:

            After a jury trial, [appellant] was found guilty in the
            above-captioned matters of nineteen (19) counts of
            Robbery, and one (1) count of False Identification to

1 Although this is an unusual appeal, we find that we have jurisdiction in this
matter because the December 5, 2017 order is effectively a final order in
that, as explained more fully below, appellant has exhausted his appeal
process in this matter and there exist no further claims of any party. See
Pa.R.A.P. 341(b) (stating an order is not final for purposes of an appeal
unless, inter alia, the order “disposes of all claims and of all parties . . . .”).
J. S55044/18


           Law Enforcement.        Thereafter, [appellant] was
           sentenced on December 20, 2011, to an aggregate
           term of state imprisonment of not less than
           ninety-five (95) years nor more than one hundred
           ninety (190) years. Then, on December 30, 2011,
           [appellant] filed Post Sentence Motions. By Order of
           January 6, 2012, this Court denied [appellant’s]
           requested relief.     A direct appeal was filed on
           February 2, 2012.          The Superior Court of
           Pennsylvania affirmed this Court’s judgment of
           sentence on April 25, 2013. [See Commonwealth
           v. Cesar, 75 A.3d 564 (Pa.Super. 2013)
           (unpublished memorandum), appeal denied, 77
           A.3d 635 (Pa. 2013).] On May 23, 2013, [appellant]
           filed a Petition for Allowance of Appeal with the
           Supreme Court of Pennsylvania. This request was
           denied on October 10, 2013. [Id.] Thereafter, on
           July 25, 2014, [appellant] filed a Motion for Post
           Conviction Collateral Relief, as amended on
           December 11, 2014. An evidentiary hearing relative
           to [appellant’s] motion was conducted before this
           Court on April 17, 2015. Thereafter, on May 13,
           2015, this Court denied in part [appellant’s]
           requested relief.[2]    Two appeals followed on or
           about June 11, 2015 and June 12, 2015; one filed
           pro se and the other filed by counsel, respectively.
           Thereafter, on July 8, 2016, one appeal (1853 EDA
           2015) was dismissed by the Superior Court of
           Pennsylvania. [See Commonwealth v. Cesar, 154
           A.3d 846 (Pa.Super. 2016).]          Additionally, on
           July 20, 2016, the other appeal (1718 EDA 2015)
           was affirmed by the Superior Court of Pennsylvania.
           [See Commonwealth v. Cesar, 154 A.3d 861
           (Pa.Super. 2016) (unpublished memorandum),
           appeal denied, 163 A.3d 400 (Pa. 2016).] Then,
           on August 18, 2016, a petition for allowance of
           appeal was filed. Subsequently, on December 5,


2 Following the April 17, 2015 evidentiary hearing, the PCRA court granted
appellant’s petition in part, awarding him a new sentencing hearing pursuant
to Alleyne v. United States, 570 U.S. 99 (2013). On June 12, 2015,
appellant was subsequently resentenced to an aggregate term of 95 to
190 years’ imprisonment.


                                   -2-
J. S55044/18


           2016, the Supreme Court of Pennsylvania denied the
           [appellant’s] petition for allowance of appeal. [Id.]

PCRA court opinion, 1/9/18 at 2-3 (internal footnotes omitted).

     On November 30, 2017, appellant sent a pro se letter to the PCRA

court requesting “an extension of time [of] 120 days to continue timely and

diligently on appellant [sic] process[.]” (Pro se letter, 11/30/17 at ¶ 1.) As

noted, the PCRA court entered an order on December 5, 2017, denying

appellant’s request. (See PCRA court order, 12/5/17.) This timely appeal

followed on December 28, 2017. The PCRA court did not order appellant to

file a concise statement of errors complained of on appeal, in accordance

with Pa.R.A.P. 1925(b). Nonetheless, the PCRA court filed its Rule 1925(a)

opinion on January 9, 2018.    Thereafter, on January 31, 2018, this court

issued a per curiam order directing appellant to show cause as to why this

appeal should not be quashed.     Appellant filed a response to the rule to

show cause order on February 14, 2018.3

     Appellant raises the following issues for our review:

           I.    Whether       the  PCRA     Court’s   denial  of
                 [appellant’s] “Motion for an Extension of Time
                 120 Days to Continue Timely and Diligently on
                 Appellant [sic] Process[]” involves a right that
                 is to [sic] important to be denied review[?]

           II.   Whether PCRA Court has properly reviewed
                 [a]ppellant[’]s Issues, therefore rendering
                 [a]ppellant[’]s appeal process exhausted and


3 There is no indication on the docket as to whether the rule to show cause
order was discharged and this issue was deferred to the merits panel.


                                    -3-
J. S55044/18


                   [PCRA] court’s denial of his motion, for
                   extension of time, legal and appropriate[?]

Appellant’s brief at 8.

        Instantly, we discern no error on the part of the PCRA court in denying

appellant’s request in this matter.    The record reflects that appellant has

already exhausted his appeal process, and his claim for an extension of time

is, therefore, baseless.   As noted, on July 20, 2016, a panel of this court

affirmed the PCRA court’s order dismissing appellant’s first petition, and our

supreme court denied his petition for allocator on December 5, 2016. See

Commonwealth v. Cesar, 154 A.3d 861 (Pa.Super. 2016) (unpublished

memorandum), appeal denied, 163 A.3d 400 (Pa. 2016).              Appellant, of

course, is free to file a subsequent petition for post-conviction collateral

relief, raising any exceptions to the PCRA4 time-bar that he deems

applicable.    See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii); Commonwealth v.

Leslie, 757 A.2d 984, 986 (Pa.Super. 2000) (noting that a defendant “must

raise . . . all grounds for relief available after conviction and exhaustion of

the appellate process” in a PCRA petition (citation omitted)).

        Order affirmed.




4   Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.


                                      -4-
J. S55044/18



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/23/18




                          -5-